Case: 17-40866      Document: 00514504210         Page: 1    Date Filed: 06/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-40866                              June 7, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROGELIO GARCIA-URIBE, also known as Vicente Zormeno-Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-452-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rogelio Garcia-
Uribe has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Garcia-Uribe has filed a response and an incorporated
motion for the appointment of new counsel on appeal.                  The record is not
sufficiently developed to allow us to make a fair evaluation of Garcia-Uribe’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40866    Document: 00514504210     Page: 2   Date Filed: 06/07/2018


                                 No. 17-40866

claim of ineffective assistance of counsel; we therefore decline to consider the
claim without prejudice to collateral review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Garcia-Uribe’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Garcia-Uribe’s motion for the appointment of new counsel is
DENIED, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2